  Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 1 of 13 PageID #:5714




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

 FAHAD SYED,

 Plaintiff,
                                                 Case No. 21-cv-00267
 v.
                                                 Judge Mary M. Rowland
 NORTHWESTERN UNIVERSITY, et.
 al.

 Defendants.

                                        ORDER

      As stated in Minute Entry Dkt. 132, Plaintiff Fahad Syed’s motion to proceed in

forma pauperis [94] is granted. Upon initial review, the Court dismisses several de-

fendants from the suit, detailed below.

                                     STATEMENT

      Plaintiff Fahad Syed brings this pro se lawsuit against Northwestern University

and over fifty other defendants. Syed brings a wide variety of state and federal claims.

The core issues discussed in the Complaint, however, have to do with Northwestern’s

suspension and expulsion of Syed, as well as the underlying events the prompted the

suspensions. Before the Court is Syed’s application to proceed in forma pauperis

(“IFP”) and Complaint for initial review under 29 U.S.C. § 1915A.

1. Syed’s Application to Proceed IFP Is Granted

      As stated in Minute Entry Dkt. 132, Syed’s application to proceed IFP is granted.

The application shows that Syed has been unemployed for over a year, has
  Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 2 of 13 PageID #:5715




substantial debt, and currently relies on public assistance. Dkt. 38. This is enough to

qualify Syed for IFP.

2. Initial Review of Plaintiff’s Complaint

    A. Legal Standard

  The Court next considers Syed’s Amended Complaint. Dkt. 97. The Court’s Order

denying Syed’s Motion for a Preliminary Injunction, entered concurrently with this

Order, outlines the basic allegations of Syed’s suit. Because Syed is seeking to proceed

IFP, the Complaint is governed by 28 U.S.C. § 1915(e)(2)(B), which requires the dis-

missal of (1) “frivolous” claims, § 1915(e)(2)(B)(i), see Vey v. Clinton, 520 U.S. 937, 937

(1997); (2) complaints that fail to state a claim, § 1915(e)(2)(B)(ii), Jaros v. IDOC, 684

F.3d 667, 669 n.1 (7th Cir. 2012); Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999);

and (3) complaints that seek monetary damages against a defendant who is immune

from such damages, § 1915(e)(2)(B)(iii). Section 1915(e)(2) applies to all litigants who

seek to proceed IFP not just prisoners. See Vey, 520 U.S. at 937 (denying IFP status

to file certiorari petition from appeal and applying § 1915(e)(2)(B)(i) to non-inmate);

Jaros, 684 F.3d at 669 n.1 (explaining that § 1915(e)(2) screening applies to non-pris-

oner suits); Rowe, 196 F.3d at 783. In addressing any pro se litigant’s complaint, the

Court must construe the complaint expansively. Haines v. Kerner, 404 U.S. 519, 521

(1972). If there is an arguable basis for a claim in fact or law, then leave to proceed

will be granted. Neitzke v. Williams, 490 U.S. 319, 325 (1989). But dismissal of the

complaint is the proper course where it is clearly baseless or fanciful, Denton v. Her-

nandez, 504 U.S. 25, 32-33 (1992), or fails to state a claim, § 1915(e)(2)(B)(ii), or seeks




                                            2
  Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 3 of 13 PageID #:5716




monetary damages against a defendant who is immune from such damages, §

1915(e)(2)(B)(iii).

   A complaint must include “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The short and plain statement

must “give the defendant fair notice of what the claim is and the grounds upon which

it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The

statement also must contain sufficient factual matter, accepted as true, to “state a

claim to relief that is plausible on its face,” which means that the pleaded facts must

show there is “more than a sheer possibility that a defendant has acted unlawfully.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Courts also must “accept all well-pleaded

facts as true and draw reasonable inference in the plaintiff’s favor.” Roberts v. City of

Chicago, 817 F.3d 561, 564 (7th Cir. 2016).

   In screening a lawsuit, the Court also must ensure that the parties and claims are

properly joined. The Federal Rules of Civil Procedure provide rules for joining claims

and defendants into a single lawsuit. See Owens v. Godinez, 860 F.3d 434, 436 (7th

Cir. 2017) (citing Fed. R. Civ. P. 18, 20). In George v. Smith, 507 F.3d 605, 607 (7th

Cir. 2007), the Seventh Circuit explained the rules as follows:

   A party asserting a claim to relief . . . may join, either as independent or as alter-
   nate claims, as many claims, legal, equitable, or maritime, as the party has
   against an opposing party. Thus multiple claims against a single party are fine,
   but Claim A against Defendant 1 should not be joined with unrelated Claim B
   against Defendant 2.

Unrelated claims against unrelated defendants belong in different lawsuits. See

George, 507 F.3d at 607; Wheeler v. Talbot, 695 F.App’x 151, 152 (7th Cir. 2017). The




                                            3
    Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 4 of 13 PageID #:5717




Court also has the discretion to sever properly joined claims that are “discrete and

separate” when doing so is in the interest of judicial economy. Vermillion v. Levenha-

gen, 604 F. App'x 508, 513 (7th Cir. 2015) (citing Fed. R. Civ. P. 21).

     B. Improperly Joined Parties

    Consistent with the screening requirements of 28 U.S.C. § 1915(e), the Court has

reviewed the multiple claims asserted against the over fifty defendants that Syed

named in his Complaint to ensure that they are properly joined. Such review is espe-

cially important “when the sheer number of defendants waves a joinder red flag.”

Estee Lauder Cosms. Ltd. v. Partnerships & Unincorporated Associations Identified

on Schedule A, 334 F.R.D. 182, 186 (N.D. Ill. 2020). While the Court reads pro se

complaints expansively, even pro se litigants must follow rules of civil procedure.

Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006). Ensuring that the case is lim-

ited to properly joined parties is critical to ensuring the efficient and accurate resolu-

tion of the claims, avoiding the “enormous time and effort” that would be required to

evaluate disparate claims “absent actual connections between the defendants.” Estee

Lauder 334 F.R.D. at 186. In its review, the Court has determined that the following

individuals and groups of defendants will be dismissed. 1

     The Students

    Syed names thirteen former classmates of his from Northwestern’s law school in

his Complaint. Based on the allegations brought against them, they can be divided

into two groups. The first consists of Usama Ibrahim, Osama Alkhawja, and Muaaz


1Importantly, the Court takes no view on the validity or joinder of the parties or claims not explicitly
discussed in this order. This is simply a first review of the Complaint.


                                                   4
  Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 5 of 13 PageID #:5718




Maksud. They were present at the law school event Syed attended on November 1,

2019. Syed says he was attacked by them and falsely accused of assault, events which

led to Northwestern suspending him.

   Syed brings several state law claims against these students. He also brings five

federal claims, four alleging constitutional violations under 42 U.S.C. § 1983 and one

alleging a conspiracy to violate constitutional rights under 42 U.S.C. § 1985. Section

1983 only permits suits against individuals who “acted under color of state law.”

Lekas v. Briley, 405 F.3d 602, 606 (7th Cir. 2005). An individual acts under color of

state law if their actions “may be fairly treated as that of the State itself.” Jackson v.

Metro. Edison Co., 419 U.S. 345, 351 (1974). In this case, students at a private uni-

versity called the police and made allegedly false allegations. State action can be es-

tablished in a variety of ways, but the only potentially applicable one here is when

private actors have conspired with the state to deprive an individual of their consti-

tutional rights. See Hallinan v. Fraternal Ord. of Police of Chicago Lodge No. 7, 570

F.3d 811, 815 (7th Cir. 2009) (describing circumstances when the Seventh Circuit has

found state action by private individuals).

   Syed has failed to plead facts suggesting that these students conspired with any

state actors. Putting aside some conclusory assertions, Syed’s factual allegations are

that the students attacked and restrained Syed, called the Northwestern police, and

then falsely told the responding officers Syed had attacked them. There is no sugges-

tion that the officers had a previous understanding with the students or that they

worked in concert. Reading the Complaint generously, Syed does not state a




                                            5
  Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 6 of 13 PageID #:5719




conspiracy between the police and the students. Syed’s § 1983 counts against the stu-

dents thus cannot state a claim and do not survive screening.

   Syed’s § 1985 claim fails for the same reason. Section 1985 provides a cause of

action for conspiracies by private individuals to violate one’s constitutional rights.

When that civil right, however, protects individuals against some state action partic-

ularly, like the Fourteenth Amendment’s guarantee of equal protection of the law,

then a showing of state involvement must still be made. See United Bhd. of Carpen-

ters & Joiners of Am., Loc. 610, AFL-CIO v. Scott, 463 U.S. 825, 831 (1983). Here, the

basis of Syed’s claim is unclear, but it is most reasonably read as restating his other

Fourth Amendment claims. But, of course, “search or seizure by a private party does

not implicate the Fourth Amendment.” United States v. Shahid, 117 F.3d 322, 325

(7th Cir. 1997). To state a claim, Syed would need to sufficiently articulate some state

involvement in the alleged conspiracy, which, as discussed, he has failed to do. Syed’s

federal claims against these students are dismissed with prejudice.

   Syed’s only remaining claims against these students are state law claims, over

which the Court exercises supplemental jurisdiction. See 28 U.S.C. § 1367. However,

the Court may decline to exercise jurisdiction over a claim if the state law claims

substantially predominates over the federal claim or all the federal claims have been

dismissed. § 1367(c)(2)-(3). As to Ibrahim, Alkhawja, and Maksud, state law claims

clearly predominate. Given the size and complexity of the instant lawsuit, the Court

believes that judicial economy favors resolving their claims in state court. As a result,




                                           6
    Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 7 of 13 PageID #:5720




the Court declines to exercise supplemental jurisdiction over these defendants and so

the state law claims are dismissed without prejudice.

    Syed also brings claims against a second set of students, consisting of Adrienne

Ou, Meegan Mayer, Ishani Choksi, Wren Chernoff, Andrew Lang-Reyes, Evangeline

Gargula, Gloria Cange, Jake Besanceney, Tessa Weil, and Jaina Solo. Syed’s claims

against these students arise from the various forms of harassment he says he suffered

when he reenrolled at the law school in 2020. Here, again, most Syed’s claims are

based in state law, but he also brings § 1983 and § 1985 claims against the student

defendants.

    Both federal claims must be dismissed with prejudice. As we said above, a § 1983

claim in this context would require showing that the students conspired with a state

actor to deprive Syed of his rights. But none the § 1983 claims against these students

allege the involvement of any state actor. 2 Instead, Syed suggests that they conspired

among themselves and with Northwestern, a private university. As a result, the §

1983 claim fail.

    The § 1985 claim is similarly flawed. Syed suggests that the students conspired

among themselves and with Northwestern to deprive Syed of his “property” interest

in his education without due process, in violation of the Fourteenth Amendment. He

also states that they conspired to violate his Fourth Amendment right against un-

lawful seizure. But the Fourth and Fourteenth Amendments prohibit certain state



2 The exceptions are Count 150 and 151, § 1983 claims against all defendants. These counts, however,
fail to state any specific allegations suggesting a conspiracy between the student defendants and any
state actors.


                                                 7
  Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 8 of 13 PageID #:5721




actions, not purely private actions. Because a violation of the Fourteenth Amendment

requires state action, Syed’s failure to plausibly plead a conspiracy involving the stu-

dents and state actors dooms the claims.

   With these federal claims dismissed with prejudice, only state law clams remain

against the remaining students. Again, the Court feels it is in the interest of judicial

economy to decline supplemental jurisdiction over these claims. Syed’s state law

claims against these students are dismissed without prejudice.

    Evanston

   The Court next considers Syed’s claims against the City of Evanston, the Evanston

Police Department, and Evanston police officers Jones, Cepiel, Pack, and Svendsen.

Syed’s complaint against Evanston arise from his November 2020 arrest and mis-

treatment by Evanston police. He was arrested for allegedly violating a no-contact

order put in place against him for Mona Dugo, a Northwestern administrator. Syed

raises numerous state and federal issues with the arrest, including claiming it con-

stituted assault, that it violated his First Amendment rights, and that he was not

given a Miranda warning while in custody. Syed also states that the arrest was

caused by Dugo falsely reporting that he had violated the order in retaliation for his

speaking out against Northwestern’s discrimination, and that the Evanston Police

Department conspired with Dugo and Northwestern police to effectuate the unlawful

arrest.

   In order for multiple defendants to be properly joined in a single lawsuit, there

must be an identifiable “question of law or fact common to all defendants.” Fed. R.




                                           8
  Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 9 of 13 PageID #:5722




Civ. P. 20. In this case, Syed’s complaints against Evanston are exclusively related to

the circumstances and character of his arrest and interrogation in November 2020.

Resolving these claims would be a legally and factually distinct exercise from evalu-

ating whether Syed’s claims related to his suspensions and eventual expulsion from

Northwestern. Lacking a common factual question, the Evanston defendants are not

properly joined to this lawsuit. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

   The Court acknowledges that Syed alleges that Evanston police conspired with

Dugo and a Northwestern police officer, and that Dugo was motivated by a desire to

retaliate against Syed for his protected speech. But this thin connection to Syed’s

other complaints is not enough to demonstrate a common question of fact shared with

all the other defendants. What is more, judicial economy would only be hampered by

keeping these defendants and widening the scope of an already wide-ranging lawsuit.

Thus, even if a common issue could be identified, the Court would nevertheless sepa-

rate these “discrete and separate claims” under its Federal Rule of Civil Procedure

21 discretion. Vermillion v. Levenhagen, 604 F. App'x 508, 513 (7th Cir. 2015). While

Syed may bring a separate suit against Evanston and its police officers, they are dis-

missed without prejudice from this case.

    Chicago

   For the same reasons, Syed’s claims against the City of Chicago, the Chicago Po-

lice Department, and officers Ustaszewski and Coleman must be dismissed. Syed as-

serts various state and federal claims against these defendants, primarily related to

the police department’s failure to investigate eavesdropping and hate crime claims




                                           9
 Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 10 of 13 PageID #:5723




Syed filed against another student. But whether the Chicago police had an obligation

to investigate the alleged crimes and failed to do so are factual and legal questions

distinct from the core of Syed’s Complaint.

   Syed states that Northwestern would have exonerated him if the police had inves-

tigated his complaints because they would have found exculpatory evidence needed

to overturn his suspension. Whether or not this is the case, however, does not affect

whether Chicago and the related defendants are themselves liable. That determina-

tion is distinct and isolated from Syed’s issues with Northwestern. The Chicago de-

fendants are not properly joined to this case and judicial economy supports their sep-

aration. They are dismissed without prejudice.

    FBI

   The last law enforcement agency Syed discusses is the FBI. Syed brings claims

against the Bureau, Special Agent Boertie, and Task Force Officer Ferguson in rela-

tion to an interview that took place on January 21, 2021, after Syed’s request for a

preliminary injunction had been filed. The officers questioned Syed about several

things, including his past criminal history, his eavesdropping complaint, and the no-

contact order he allegedly violated. In the process, Syed claims that they violated his

Fourth and Fifth Amendment rights. Syed asserts that the agents’ visit was retalia-

tion for his reporting of discrimination by Dugo to Northwestern.

   Syed is seeking relief from these defendants for events that occurred after the

original filing of this lawsuit. Determining whether the FBI is liable would not involve

legal or factual questions shared by all the other defendants—the issues are limited




                                          10
 Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 11 of 13 PageID #:5724




to the circumstances of his interrogation. Syed alleges that they were in some way

retaliating against Syed for his previous actions, but a contextual connection is not

enough to create a shared issue. Although Syed may pursue his claims against the

FBI defendants in a separate lawsuit, they are not properly joined here.

    Cook County State Attorney’s Office

   Syed brings several claims against the Cook County State’s Attorney’s Office;

Kimberly M. Foxx, the State’s Attorney; and Assistant State’s Attorneys Kenneth

Flesch and Elila Civella. Syed articulates two issues with the Cook County defend-

ants. First, he says that he was harmed by the Office’s de facto policy of not prosecut-

ing eavesdropping crimes. Because of that policy, Syed was unable to get the Chicago

Police Department to conduct the eavesdropping investigation he wanted. Second, he

says that Flesch and Civella violated his rights by working with the Evanston Police

Department to falsely charge him with violating the no-contact order protecting

Dugo.

   As discussed above, Syed’s claims about the failure to investigate the eavesdrop-

ping and his arrest do not share common questions with the core issues raised in the

Complaint. The Cook County defendants are not properly joined, and their inclusion

does not promote judicial efficiency. Syed may, of course, seek relief from them sepa-

rately, but not in this lawsuit. They are dismissed without prejudice.

    Maggie Hickey

   Finally, Syed has named Maggie Hickey, an attorney who represented Dugo in

proceedings related to the no-contact order, in several counts. Syed’s only




                                          11
 Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 12 of 13 PageID #:5725




particularized allegation against Hickey is that she represented Dugo and other

Northwestern administrators when Syed subpoenaed them. Here, again, the factual

questions at issue are unrelated to core complaint. As with the previous defendants

discussed, including Hickey in this lawsuit would make for a less efficient and eco-

nomical process. Hickey is dismissed without prejudice.

                                        CONCLUSION

   The federal claims against the following defendants are dismissed with prejudice: Usama Ib-

rahim; Osama Alkhawja; Muaaz Maksud; Adrienne Ou; Meegan Mayer; Ishani Choksi; Wren

Chernoff; Andrew Lang-Reyes; Evangeline Gargula; Gloria Cange; Jake Besanceney; Tessa Weil;

Jaina Solo. The Court declines to exercise supplemental jurisdiction over these defendants and so

they are dismissed with prejudice. The following defendants are dismissed from this case without

prejudice: the City of Evanston; the Evanston Police Department; Evanston police officers Jones,

Cepiel, Pack, and Svendsen; the City of Chicago; the Chicago Police Department; and officers

Ustaszewski and Coleman; the FBI; Special Agent Boertie; TFO Ferguson; the Cook County

State’s Attorney’s Office; Kimberly M. Foxx; Kenneth Flesch; Elila Civella; and Maggie Hickey.

Remaining in the lawsuit are the Illinois Board of Education; Northwestern University and affili-

ated individuals; the Northwestern Police Department and officers; Northwestern Memorial Hos-

pital and medical staff; and several private attorneys. It is the Court’s hope that by narrowing the

scope of this lawsuit, consistent with the Federal Rules and the guidance of the Seventh Circuit,

we will be better able to address the core issues related to Syed’s suspension and expulsion from

Northwestern. The Clerk of the Court shall mail a copy of this order to the plaintiff.




                                                12
Case: 1:21-cv-00267 Document #: 135 Filed: 05/06/21 Page 13 of 13 PageID #:5726




                                           E N T E R:


Dated: May 6, 2021

                                           MARY M. ROWLAND
                                           United States District Judge




                                      13
